Title: To George Washington from George William Fairfax, 23 August 1784
From: Fairfax, George William
To: Washington, George



My Dear Sir,
Bath [England] August 23d 1784

Tho I had resolved to avoid being further troublesome to you an occasion has occur’d which obliges me to request that you’l be so good to look into my Deeds and over all my Papers (if they remain in your hands) for the Lord Proprietors discharge, for all arrears of Quitrents which He gave me the last time he was at Belvoir, just before I left Virginia. The importance of this small Scrip of paper will I trust plead my excuse for the trouble I am necessitated to give when I inform you that Mr G. Nicholas writes me that a demand has been made, by the late Lords Executors, for the arrears of Quitrents of all the Lands myself and Family hold, a good return for the many Years service of my dear Father and self, for which neither of

Us ever received any recompence, except the remission of Quitrent & some Office Fees. I am very sensible that I have a just right to bring an Account against Doctor Martin now Fairfax’s Estate, that would more than make me whole, but as I wish for nothing but Peace and retirement the remainder of my days, I would avoid Litigation, if not compelled to it in self defence.
In the extraordinary Will I acquiesed, tho’ I was as well convinced that it was not the late Lords, as his Brother was who pressed me much to join in disputing it, which I thought I had nothing to do with, and that He was the only proper Person to do it, as Heir at Law. When the honest old Man came down to take leave, and a last farewell of us, he appeard more Affectionate, open, and candid than he ever was before. as oft as he, my Wife, and self were alone, He entered upon the subject of Family affairs, talked of the fine Estates he had sold for a song in Yorkshire, laid the blame upon his Mother and Grandmother, who he said compelled him to do it to redeem the Culpeper Estates, assured me, he would do his Fathers family what Justice he could, and even named all the best things in his disposal also the sixth part of the Proprietary for them. the last named, he repeatedly said was the Fairfax’s absolute right, as it was given to him as a bribe to the docking the Intails. Excuse me my friend, nothing was further from my intention than troubling you with even these particulars, but I am hurt at this last peice of Iniquity, more upon my unfortunate Brothers & my Sisters Account than my own, as it is in my power to do myself justice. I must intreat that provided you dont find Lord Fairfaxs acqu[i]ttal of Quitrents to my Family and self, that you’l be so good not to mention my having made the enquiry: it is possible it may be with my Papers in Yorkshire, where I have not a friend with whom I can take the liberty I’ve done with you, as I have not the same relyance upon them. if happily you should find the Paper, be pleased to deliver it to Mr Geo. Nicholas, or to Mr Randolph, the Attorney General.
Some time ago, I did myself the honor to send your Excellency a fine press Print, expressive of the great Oppressions and Calamities of America, also of the glorious Revolution with which it pleasd Heaven to terminate the infernal War. Heroic virtue, who heads up the train of help to weeping America was

intended to represent your Excellency, and if your likeness could have been procured, it had been a fine portrait of your Person. Mr Pine the ingenious Allegorical designer and executor of that much admired peice lived very near us and did Mrs Fairfax & self the favor, to consult us oft in designing it. Poor Mr Pine is as true a “Son of Liberty[”] as any Man can be, ever openly declared it, which with the great crime of publishing the Piece, lost him business, and made so many Enemies in this selfish Nation, that he is compelled to go to America to seek bread in his profession, tho he is certainly one of the first Artists in this Isle. Give me leave to assure you Sir, that there is not a Person in England that merits a better reception in America than the unfortunate Gentn whose only fault was his good wishes to our Country. Therefore shall be ⟨greatly⟩ obliged to your Excellency, to honor Mr Pine with your Notice and if you will be so good to recommend him to your friends if he goes to Virginia, or continues in Philadelphia, it will be doing great Charity, for he has a very amiable Wife and six Daughters, women grown, a very heavy expence to a Man that has lost his great business through party zeal.
We had lately the pleasure of hearing that you was very well at Philadelphia, from a Person that saw you at a Ball there, at the House of Mr Hills. We hoped Dear good Mrs Washington, has recoverd her health. Mrs Fairfax and self most sincerely wish you both long to enjoy it and every felicity. We have had the happiest Summer we have known since we came over, in a sequestred Country Place, tho’ the Weather has been very cold and wet, but our dear Country is in Peace, and that and retirement gives it to us. The mention of Peace reminds me to tell You that I have been assured by a Minr in the secrets of the Court, that nothing was less intended by the Cabinet than given Peace to America, even when the Treaty was in appearance far advanced. He added that I was to thank God for it, his situation would not allow him to say more. I trust and hope the Peace will not be broken by America, for I am convinced that nothing but the want of means for carrying on the War on the part of England continues the Peace. I should be sorry my name should be mentioned as the giver of this intelligence for my Friends sake, but I thought it necessary to inform you of it, and you’l please to make what aplication of it you judge proper. Adieu

my Dear Sir, God bless, and preserve you long to America, and may you ever receive every mark of her gratitude, is the sincere wish of Dear Sir your faithful and ever Obliged humble Servt

Go: W: Fairfax


The Demand of the Arrears of Quitrent proceeds from Tom Martin. his Brother, who now calls himself Doctor Fairfax, disclaimes any knowledge of the matter, and has written to Tom to proceed no further in that business, and to let him know whence all this Arises, but I well know what representation to expect from that quarter. therefore it’s necessary for me to prepare for Litigation, and I must collect all the Evidence and materials I can, for I am determined to Contest the matter to the last. Unless my Fathers family had been actual Servants to the Elder branch it could not be expected he was to dedicate our whole time to the Proprietary business, without proper compensation.

